Citation Nr: 0413876	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.  He died in September 2002, and the appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision which denied service 
connection for the cause of the veteran's death, claimed by 
his widow in order to establish entitlement to Dependency and 
Indemnity Compensation (DIC).  


FINDING OF FACT

The primary cause of the veteran's death after service was 
non-service-connected gastric cancer.  His service-connected 
diabetes mellitus and associated heart disease resulted in a 
myocardial infarction which was a contributory cause of 
death.


CONCLUSION OF LAW

A service-connected disability contributed to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is the veteran's widow, and she was married to 
him for over 30 years.  She claims service connection for the 
cause of the veteran's death, in order to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.
Under the circumstances of this case, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The evidence indicates that the veteran had active service in 
the Army from June 1967 to February 1969, including service 
in Vietnam.  During his lifetime he was service-connected for 
a right knee disorder, rated 30 percent, and for diabetes 
mellitus with complications, rated 20 percent.  After he 
died, the RO held, for accrued benefits purposes, that the 
diabetes with complications was to be rated 60 percent, and 
this disorder was more specifically described as type II 
diabetes mellitus with uncontrolled proteinuria, 
hypertension, diabeteic retinopathy, peripheral neuropathy, 
peripheral vascular insufficiency, and arteriosclerotic heart 
disease.

VA medical records show that the veteran was hospitalized 
from June 14, 2002 to July 16, 2002.  At the time of his 
admission, he had been experiencing dysphagia to solid foods 
for approximately six weeks.  He had also been experiencing 
epigastric pain and gastroesophageal reflux disease (GERD) 
over this same time period.  He reported a 40 pound weight 
loss.  An endoscopy revealed a gastric cardia mass that 
extended to the gastroesophageal junction.  The mass was 
positive for poorly differentiated gastric adenocarcinoma.  
Chemotherapy treatment was given.  At discharge he was 
diagnosed with a gastric mass at cardia extending to the 
gastroesophageal junction, esophageal narrowing, gastritis, 
and duodenitis.  Stage IV adenocarcinoma was indicated.

VA hospital records from the veteran's terminal admission 
show that he was admitted on September 4, 2002 and treated 
for hypercalcemia.  He suffered an acute myocardial 
infarction (MI), and was indicated to have a poor prognosis 
in light of his advanced carcinoma and acute MI.  He 
deteriorated and developed hypotension, which was treated 
with aggressive intravenous hydration.  He died on September 
[redacted], 2002 following rapid deterioration.  The death 
certificate lists stage IV gastric cancer as the immediate 
cause of the veteran's death, with acute MI being listed as a 
contributory cause of death.

In November 2002, a VA medical opinion was sought regarding 
the veteran's death.  It was indicated than on a VA diabetes 
mellitus examination given in May 2002, the veteran reported 
a 30 year history of diabetes mellitus.  Hypertension, 
peripheral neuropathy, and peripheral vascular insufficiency 
were all indicated as being most likely secondary to his 
service-connected diabetes mellitus.  Additionally, 
atherosclerotic heart disease and MI were indicated as being 
most likely secondary to service-connected diabetes mellitus.  
It was opined that both atherosclerotic heart disease and an 
MI had no direct contribution to the veteran's primary cause 
of death (advanced gastric cancer).

Clearly the primary cause of the veteran's death was advanced 
gastric cancer; this began many years after service and was 
non-service-connected.

However, the Board has given sympathetic consideration to the 
claim, with regard to the question of whether service-
connected diabetes mellitus with complications (including 
heart disease) was a contributory cause of death.  The death 
certificate indicates that an acute MI was a contributory 
cause of death, and a medical opinion links arteriosclerotic 
heart disease and an MI with the service-connected diabetes 
mellitus.  The MI is deemed service-connected on a secondary 
basis (38 C.F.R. § 3.310).  There is a reasonable doubt that 
the service-connected MI substantially or materially 
contributed to the veteran's death, and such doubt is 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b).  
Thus the requirements for service connection for the cause of 
the veteran's death are met, and the requested benefit is 
granted. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



